Title: To George Washington from Charles Carter of Ludlow, 23 February 1795
From: Carter, Charles (of Ludlow)
To: Washington, George


        
          My Dr Sr
          Fredbg [Va.] Febry 23d 1795
        
        My Son W. R. Carter, has commenced his business, as a Coach maker, at the shop of Mr Jo. Fernehough for which, he gave him, the sum of 1400£ 1000£ of which he paid at Xmas 94. the expence of carrying on such a number of Carriages, as are now on hand, and the imposability of selling slaves, for ready money, has greatly embarrassed him, in the Article of mounting, & Trimming. he has to be finishd in three months 2 Elegant Chariots 3 Cochees 4 market or stage Waggons and a number of chairs. he has applied to general Money holders here but Speculation, & exorbitant premiums absord all the Cash, as some are so imprudent to come up to their usurious terms. now if my Dr Frind coud assist him untill October when the money shoud be most punctually replaced and to secure payment such part of his property given as shall be required; his houses & Lotts were valued, at 1400; and he owes four of that; add to this his Slaves, amounting to 35 prime Negroes of which, 6, are Workme⟨n⟩ if it shoud be in your power youl please to impower him after giving the propper surety to Majr Geo. Lewis or Mr Chs Carter Son of Ned to draw on some person for 1000 Dollars. I have no

person to whom I coud apply with hope of relieving his immediate want as yourself but be assured if not I shall impute it to the true cause. I am with sincerity yr Affe. friend & Most Obt
        
          Chs Carter
        
        
          This trifling sum will establish him in his business.
        
      